Citation Nr: 9917562	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967to November 
1969 and from May 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which restored a 10 percent evaluation for PTSD 
effective in November 1992.  

In a letter dated in December 27, 1990, the RO advised the 
veteran that the evaluation for PTSD was being reduced to 
noncompensable effective February 1, 1991, due to the 
veteran's failure to report for an examination.  In a 
statement received on February 8, 1991, the veteran advised 
the RO that he was willing to report for an examination.  In 
a rating decision dated in March 1991, it was reported that 
the veteran had not responded to the December 1990, notice, 
and that action was being taken to reduce his evaluation 
effective June 1, 1991.  The veteran did not express 
disagreement with this decision, and the Board does not have 
jurisdiction to decide the propriety of the reduction.

A review of the evidence of record discloses that during the 
course of the appeal the veteran's disability rating was 
increased to 30 percent in an April 1996 rating decision.  
The April 1996 rating decision also assigned a temporary 
total evaluation based on hospitalization effective from 
January 2, 1996.  The veteran was assigned another temporary 
total evaluation based on hospitalization effective from 
August 6, 1996, with the pre-hospital rating of 30 effective 
from November 1, 1996.  In a January 1999 rating decision the 
August 1996 decision was amended to reflect a 70 percent 
disability rating effective from November 1, 1996.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since 
the veteran has not been granted the maximum evaluation for 
PTSD, his appeal continues.  


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment with a demonstrable inability to obtain or 
retain gainful employment.


CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 9411 (1996, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran served in Vietnam and was 
awarded the Vietnam Service Medal with two stars, Combat 
Action Ribbon, and the Vietnam Campaign Medal.  

In October 1987, the veteran was admitted to into a VA PTSD 
treatment program with complaints of irritability, panic 
attacks, difficulty maintaining a job, intrusive thoughts 
about Vietnam, nightmares, startle response, and abuse of 
alcohol.  On examination, he was alert, oriented, relaxed and 
informative.  His memory was intact.  Psychological testing 
showed that the veteran was suffering from PTSD.  

The veteran was accorded a VA mental status examination in 
June 1988.  On examination he was alert and oriented in all 
spheres.  His affect was full and appropriate to content.  He 
did not exhibit sadness when he discussed combat experiences.  
Long and short term memory was intact.  Verbal associations 
were within normal limits and proverb interpretations were 
appropriately abstract.  Judgment and insight was poor.  The 
diagnosis was PTSD, chronic, delayed type.

Minnesota Multiphasic Personality Inventory and Shipley-
Hartford examinations performed in June 1988 reveal a complex 
and mixed pattern of symptomatology.  However, the results 
were inconclusive for PTSD.  

In an October 1988 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from September 15, 1987, and a temporary 
total evaluation based on hospitalization effective from 
October 5, 1987, and a 10 percent disability rating effective 
from January 1, 1988.

An August 1988 VA hospitalization report shows that the 
veteran was admitted for bipolar personality disorder.  He 
complained of depressed mood, hopelessness, and helplessness.

VA records show that in May 1989 the veteran was admitted to 
domiciliary with the following conditions, PTSD, alcohol 
dependence, homelessness, and neck pain.

A July 1989 VA hospitalization report shows that the veteran 
presented with complaints of depression, anxiety, intrusive 
thoughts of Vietnam, and alcohol abuse.  On examination he 
was alert, oriented, tensed and cooperative.  No 
hallucinations were noted.  The veteran's knowledge of 
current events was limited.  Recent memory was noted as 
adequate.  Judgment was adequate.  

In a September 1990 rating decision, the RO continued the 
assigned rating of 10 percent effective from January 1, 1988, 
and a temporary total evaluation based on hospitalization 
rating effective from July 31, 1989, and a 10 percent 
disability rating effective from October 1, 1989.

In a statement dated in February 1991, the veteran reported 
that he was receiving Supplemental Security Income from the 
Social Security Administration on the basis of the severity 
of his PTSD.

The veteran was accorded an examination for VA in December 
1992.  He reported that he had last worked four years 
earlier.  He was currently in receipt of Social Security 
benefits on the basis of PTSD and arthritis.  On examination, 
the veteran was described as sloppily dressed in jogging 
clothes.  He was oriented and knew the purpose of the 
examination.  He was attentive and friendly.  His responses 
were pertinent and fairly well organized.  There was no 
evidence of psychotic thinking, delusions, or hallucinations.  
Speech was logical.  Judgment with situation problems was 
average.  The diagnoses were adjustment disorder with anxious 
mood, manifested by jumpiness, skittishness startle 
responses, poor sleep, recurrent bad dreams, nervousness and 
depression; alcohol dependence in remission; and personality 
disorder with antisocial and passive/aggressive traits.  The 
veteran's global assessment of function (GAF) was 50.  The 
examiner concluded that the adjustment disorder was a service 
related condition, but that the veteran did not meet the 
criteria for a diagnosis of PTSD.

A December 1992 VA social work report noted that the veteran 
was connected with the Vet Center and Outpatient Clinic.  The 
veteran reported that he had blocked out the majority of 
thoughts about Vietnam.  He reported continued startle 
response and flashbacks.  He also reported that he slept with 
a weapon next to his bed.

A January 1996 hospital report from Nellis Federal Hospital 
shows that the veteran was transferred from a VA medical 
center with increased feelings of depression, intermittent 
suicidal thoughts, and increased PTSD symptoms to include 
flashbacks and sleep disturbance.  On examination, he was 
relevant and coherent in telling his story.  There was no 
evidence of delusion, hallucination, or thought disorder.  
There was no evidence of blocking of thought process and no 
ideas of reference.  Verbal productivity was within normal 
limits.  The veteran's mood was noted to be depressed and he 
displayed anxiety and irritability.  His GAF score at 
discharge was 35.  His highest GAF in previous year was 45.

The veteran was afforded a VA mental status examination in 
June 1996.  On examination, there was no evidence of tension 
or agitation.  His speech was normal.  The veteran's affect 
and mood were described as appropriate.  There was no 
evidence of delusions of hallucinations.  He was described as 
alert and oriented.  There was no evidence of impaired 
memory.  The impression was moderate social and industrial 
impairment.  

The veteran underwent VA hospitalization from August to 
October 1996.  The discharge diagnoses were PTSD, major 
depression, and alcohol dependence.  At discharge his PTSD 
was described as severely disabling, and it was commented 
that the veteran would be temporarily, totally disabled for 
the next year.

In a statement dated in May 1997, a VA physician reported 
that the veteran was currently under his care at the PTSD 
Residential Rehabilitation Program.  

The veteran was accorded a VA mental disorders examination in 
May 1997.  At that time, he reported unwanted memories of 
Vietnam at least twice a day, combat related nightmares, 
occasional suicidal ideation, isolation, and inability to 
concentrate.  On examination, depressed and anxious mood was 
noted.  Tension and tearing was noted when he related his 
traumatic experiences.  It was noted that he had been 
admitted to a PTSD residential treatment program in April 
1997, and had been given an irregular discharge after leaving 
the hospital without authorization.  The diagnosis was PTSD, 
chronic, severe.  

The veteran was accorded a VA mental disorders examination in 
January 1998.  At that time, he complained of felling 
depressed and suicidal.  He reported psychological reaction 
to stimuli related to traumatic experiences.  Also reported 
was irritability, angry outbursts, nightmares, loss of 
concentration, and sleep deprivation.  On examination, his 
appearance was described as neat and casually dressed.  Mood 
was depressed and anxious.  There was visible tension noted.  
Thought form and progression was within normal limits.  No 
reports of suicidal or homicidal ideation.  There was 
evidence of delusions or hallucinations.  Memory was noted to 
be intact.  He was alert and responsive.  He was oriented to 
person, time, place, and situation.  Judgment and insight was 
poor.  The diagnosis was PTSD, chronic, severe.  The Global 
Assessment of Functioning was 45.  

In a statement dated in March 1999, the veteran reported that 
he had been in receipt of Social Security disability benefits 
for the previous seven or eight years.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

New VA regulations codified in 38 C.F.R. § 4.130, regarding 
the evaluation of neuropsychiatric disabilities, became 
effective November 7, 1996, before the promulgation of a 
final decision on the veteran's claim for entitlement to an 
increased rating for PTSD. 61 Fed. Reg. 52695 (1996).  When a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As a result of the new 
regulations, the veteran is entitled to consideration under 
both the old and new regulations, whichever is more favorable 
to his claim.

Under the old regulatory criteria for PTSD under Diagnostic 
Code 9411, a 70 percent evaluation required that the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired. The 
psychoneurotic symptoms are of severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent disability evaluation under 
Diagnostic Code 9411, required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound treatment from mature behavior, 
demonstrably unable to obtain or retain employment.

The criteria contained in the old Diagnostic Code 9411 are 
each independent bases for granting a 100 percent rating.  
Richards v. Brown, 9 Vet. App. 266, 268-269 (1996).

Under the new regulations PTSD under Diagnostic Code 9411, a 
70 percent evaluation requires the occupational and social 
impairment, with such deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability evaluation for PTSD 
requires total occupational and social impairment, due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger or hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


Analysis

The record in this case shows that the veteran has been 
unemployed since approximately 1989.  By his report, he has 
been in receipt of Social Security disability benefits based 
on PTSD, for at least seven or eight years.  With one 
exception he has been given GAF scores which are indicative 
of an inability to maintain gainful employment.  

It is true that on the VA examination in June 1996, PTSD was 
evaluated as only moderate, and that on other occasions his 
inability to work has been found in conjunction with non-
service connected conditions such as a personality disorder.  
However, on the most recent VA examination, the only 
diagnosis was PTSD, and the veteran was given a GAF score of 
45.  Such a score contemplates a person with no friends and 
an inability to keep a job.  38 C.F.R. §§ 4.125, 4.130 
(1998); American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The Board concludes that the evidence is in favor of a 
finding that the veteran's PTSD results in a demonstrable 
inability to obtain or retain employment under the old 
criteria, or total occupational and social impairment under 
the new criteria.  Accordingly, a 100 percent evaluation for 
PTSD is warranted.


ORDER

A 100 percent rating for PTSD is granted subject to the laws 
and regulations governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

